Exhibit 10.8

April 16, 2013

Anthony A. Ramos

Re: Severance Agreement (“Agreement”)

Dear Tony:

This Severance Agreement is an attachment to your Offer Letter dated January 14,
2005 and has an effective date that is six (6) months following the public
release of the top line data from the Allovectin® phase 3 trial (“Effective
Date”). By signing this letter, you will be agreeing to the following terms:

Salary Continuation. Subject to mitigation, Vical will continue to pay your base
compensation, at the rate then in effect, for up to six months following the
termination of your employment if, prior to the expiration of your rights to
salary continuation as provided below:

 

  1. Vical terminates your employment without your consent for any reason other
than for Cause or Disability; or

 

  2. You voluntarily resign your employment for Good Reason.

The salary continuation payments will cease in the event of your death. In order
to receive your salary continuation, you will be required to sign a release in a
form acceptable to Vical, of any and all claims that you may have against Vical.
The salary continuation rights described herein shall expire on the 1 year
anniversary of the Effective Date of this Agreement; provided, however, that
such rights shall automatically renew for successive 1 year periods unless the
Company provides written notice to you at least 90 days prior to the next
scheduled expiration date that such rights will not be renewed.

Section 409A. It is intended that each installment of the Severance Benefits or
Change in Control Severance Benefits is a separate “payment” for purposes
Section 1.409A-2(b)(2)(i) of the Treasury Regulations. For the avoidance of
doubt, it is intended that payments of the Severance Benefits or Change in
Control Severance Benefits satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Sections
1.409A1(b)(4), 1.409A-l(b)(5) and 1.409A-l(b)(9) of the Treasury Regulations.
However, if the Company determines that the Severance Benefits or Change in
Control Severance Benefits constitute “deferred compensation” under Section 409A
and you are, on your separation from service, a “specified employee” of the
Company (as such term is defined in Section 409A(a)(2)(B)(i) of the Code) then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payment of the Severance
Benefits or Change in Control Severance Benefits shall be delayed so that on the
earlier to occur of: (i) the date that is six months and one day after your
separation from service and (ii) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”), the Company shall (A) pay to you
a lump sum amount equal to the sum of the Severance Benefits or Change in
Control Severance Benefits that you



--------------------------------------------------------------------------------

would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits or Change in
Control Severance Benefits had not been so delayed pursuant to this paragraph
and (B) commence paying the balance of the Severance Benefits or Change in
Control Severance Benefits in accordance with the applicable payment schedules
set forth in this Agreement.

Definitions:

 

1. Cause shall mean a failure to perform your duties, other than a failure
resulting from complete or partial incapacity due to physical or mental illness
or impairment, gross misconduct or fraud or conviction of, or a plea of “guilty”
or “no contest” to a felony.

 

2. Change in Control shall mean (A) a change in the composition of the Board of
Directors, as a result of which fewer than 50% of the incumbent directors are
directors who either: (1) had been directors of the Company 24 months prior to
such change; or (2) were elected, or nominated for election, to the Board of
Directors with the Company 24 months prior to such change and who were still in
office at the time of the election or nomination; or (B) any person by the
acquisition or aggregation of securities of the Company is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s
securities eligible to vote for the election of directors; except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of the Company’s stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company.

 

3. Disability shall mean that you, at the time your employment is terminated,
have performed substantially none of your duties under this Agreement for a
period of not less than three consecutive months as the result of your
incapacity due to physical or mental illness.

 

4. Good Reason shall mean that you have incurred a material reduction in your
authority or responsibility or a reduction in base salary of more than 25%.
Notwithstanding the foregoing, a resignation for Good Reason shall only occur
if: (1) you notify the Company in writing, within 60 days after the occurrence
of one of the foregoing events, specifying the event(s) constituting “good
reason” and that you intend to terminate your employment no earlier than 30 days
after providing such notice; (2) the Company does not cure such condition within
30 days following its receipt of such notice or states unequivocally in writing
that it does not intend to attempt to cure such condition; and (3) you resign
from employment within 30 days following the end of the period within which the
Company was entitled to remedy the condition constituting “good reason” but
failed to do so.

 

5. Stock Awards shall mean all stock options, restricted stock, and other equity
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of Company stock issued upon exercise
thereof. However, Stock Awards does not include stock awards issued under or
held in any plan sponsored by the Company that is intended to be qualified under
Section 401(a) of the Internal Revenue Code (e.g., the Company’s 401(k) plan).

This letter may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. This letter shall be governed by and construed in accordance with
the laws of the State of California, without regard to conflicts of law
principles.



--------------------------------------------------------------------------------

Please sign this letter and return it to the Company at your earliest
convenience.

Sincerely,

VICAL INCORPORATED

 

By:

 

        /S/    VIJAY B. SAMANT

          Vijay B. Samant           President and Chief Executive Officer

ACCEPTED AND AGREED:

 

/S/    ANTHONY A. RAMOS

Anthony A. Ramos